Title: From Alexander Hamilton to James Reynolds, 15 December 1791
From: Hamilton, Alexander
To: Reynolds, James


[Philadelphia, December 15, 1791. In the “Reynolds Pamphlet”Alexander Hamilton, Observations on Certain Documents Contained in No. V and VI of “The History of the United States for the Year 1796,” in which the Charge of Speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully Refuted. Written by Himself (Philadelphia: Printed for John Fenno, by John Bioren, 1797). Hamilton wrote: “The same day, being the 15th of December 1791, I received from Mr. Reynolds the letter … by which he informs me of the detection of his wife.… In answer to this I sent him a note, or message desiring him to call upon me at my office, which I think he did the same day.…” Hamilton’s letter of December 15, 1791, not found.]
